United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 10-1585
                                 ___________

Hubert Evans                           *
                                       *
              Appellant,               *
                                       * Appeal from the United States
      v.                               * District Court for the Southern
                                       * District of Iowa.
William W. Hesson; Dr. Curtis          *
Frederickson; Dr. Edward O’Brien;      * [UNPUBLISHED]
Dr. Chad Calarge; Dr. Harbans S.       *
Deol; Dr. B. G. Wiltfang; Dr. Frank    *
Filippelli; Terry Mapes; Kristine      *
Weitzell; Janice Berry; Bob Coady;     *
Dr. Pradeep Sarswat,                   *
                                       *
              Appellees.               *
                                  ___________

                           Submitted: October 4, 2010
                              Filed: October 7, 2010
                               ___________

Before BYE, BOWMAN, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.
       Former inmate Hubert Evans appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record, see Mack v. Dillon, 594 F.3d 620, 622 (8th Cir. 2010) (per curiam) (standard
of review), we agree with the district court’s analysis. Accordingly, we affirm, see 8th
Cir. R. 47B, and we also deny Evans’s motion for appointment of counsel.
                       ______________________________




      1
        The Honorable Ronald E. Longstaff, Senior Judge, United States District Court
for the Southern District of Iowa, adopting the report and recommendations of the
Honorable Thomas J. Shields, United States Magistrate Judge for the Southern District
of Iowa.

                                          -2-